Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received February 9, 2021:
a. Claims 1, 6, 11 & 12 have been amended, Claim 4 & 7-10 have been cancelled. Therefore Claims 1-3, 5-6 & 11-13 are pending in this office action. 

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 9, 2020.

Claim Rejections - 35 USC § 103
Claims 1, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. JP2001/1243957 in view of Yamada et al. (US 6,566,015)
With respect to claim 1, Kusumoto et al. discloses a lithium secondary battery [Abstract], comprising: a cathode: an anode; and a non-aqueous electrolyte having lithium ion conductivity [Abstract], wherein: a lithium metal is precipitated on a surface of the anode during charge of the lithium secondary battery [Abstract].
The lithium metal is dissolved from the surface of the anode in the non-aqueous electrolyte during discharge of the lithium secondary battery, [Abstract] the non-aqueous electrolyte contains a solvent and a lithium salt [0011-0013].

wherein the fluorinated ether is represented by formula 

    PNG
    media_image1.png
    232
    480
    media_image1.png
    Greyscale

Yamada et al. discloses a non-aqueous electrolyte for batteries comprising a solvent and a lithium salt wherein the solvent includes a fluorinated ether CF3CH2O(CH2CH2O)2CH2CF3 and the fluorinated ether has a fluorination ratio of 33% (6F/(6F +12H)) [Col. 11 Table 1] 


    PNG
    media_image2.png
    126
    489
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the electrolyte disclosed in Kusumoto et al. to include a fluorinated ether CF3CH2O(CH2CH2O)2CH2CF3, as 

With respect to claim 5, Kusumoto et al. does not discloses wherein the fluorination ratio is not more than 50%.
Yamada et al. discloses a non-aqueous electrolyte for batteries comprising a solvent and a lithium salt wherein the solvent includes a fluorinated ether CF3CH2O(CH2CH2O)2CH2CF3 and the fluorinated ether has a fluorination ratio of 33% (not more than 50%) (6F/(6F +12H) [Col. 11 Table 1].


    PNG
    media_image2.png
    126
    489
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the solvent disclosed in Kusumoto et al. to include a fluorinated ether CF3CH2O(CH2CH2O)2CH2CF3 wherein the fluorination ratio is not more than 50%, as disclosed in Yamada et al., in order to allow for improved output characteristics.[ Col. 5 lines 35-60; Col. 11].

With respect to claim 6, Kusumoto et al. does not discloses wherein the fluorination ratio is not more than 43%.
Yamada et al. discloses a non-aqueous electrolyte for batteries comprising a solvent and a lithium salt wherein the solvent includes a fluorinated ether 3CH2O(CH2CH2O)2CH2CF3 and the fluorinated ether has a fluorination ratio of 33% (not more than 43%) (6F/(6F +12H) [Col. 11 Table 1] 


    PNG
    media_image2.png
    126
    489
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the solvent disclosed in Kusumoto et al. to include a fluorinated ether CF3CH2O(CH2CH2O)2CH2CF3 wherein the fluorination ratio is not more than 43%, as disclosed in Yamada et al., in order to allow for improved output characteristics.[ Col. 5 lines 35-60; Col. 11].

With respect to claim 11, Kusumoto et al. discloses wherein the lithium salt is LiPF6 (composed of a lithium ion and an anion; and the anion is at least one selected from the group consisting of an anion of imide, PF6-, and an oxalate anion). [0011-0013].

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. JP2001/1243957 in view of Yamada et al. (US 6,566,015) as applied to claim 1 above, in further view of Sasaki et al. (US2013/065136)
With respect to claim 2, Kusumoto et al. does not disclose wherein a volume ratio of the fluorinated ether to the solvent is not less than 50%.  


a cathode [0023]; 
an anode [0023]; and
a non-aqueous electrolyte having lithium ion conductivity [0009; 0019; 0024-0030], wherein
wherein the anode includes an active material such as graphite, capable of absorbing and desorbing lithium [0009; 0047] 
the non-aqueous electrolyte contains a solvent and a lithium salt [0024]; the solvent includes a fluorinated ether [0025-0028]; and
the fluorinated ether such as CF3CH2OCH3 that has a fluorination ratio (3/8) of 37.5% (a fluorination ratio of more than 0% and not more than 60%) [0028; 0089]
wherein the volume concentration (vol %) of the fluorinated ether in the non-aqueous solvent is 10 to 60 vol% (overlaps a volume ratio of the fluorinated ether to the solvent is not less than 50%) [0030].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the solvent disclosed in Kusumoto et al. to wherein a volume ratio of the fluorinated ether to the solvent is not less than 50%, as disclosed in Sasaki et al., in order to allow for improved rate characteristics. [0030].
With respect to claim 3, Kusumoto et al. does not disclose wherein a volume ratio of the fluorinated ether to the solvent is not less than 60%.
Sasaki et al. discloses wherein the volume concentration (vol %) of the fluorinated ether in the non-aqueous solvent is 10 to 60 vol% (overlaps a volume ratio of the fluorinated ether to the solvent is not less than 60%) [0030].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the solvent disclosed in Kusumoto et al. to wherein a volume ratio of the fluorinated ether to the solvent is not less than 60%, as disclosed in Sasaki et al., in order to allow for improved rate characteristics. [0030].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. JP2001/1243957 in view of Yamada et al. (US 6,566,015) as applied to claim 1 above, in further view of Koh et al. (US 2015/0004501).
With respect to claim 12, Kusumoto et al. does not disclose wherein the lithium salt contained in the non-aqueous electrolyte has a concentration of not less than 3 mol/L.
Koh et al. discloses a lithium secondary battery [0002; 0016; 0078], comprising:
a cathode; [0016]

a non-aqueous electrolyte [0016] 
the non-aqueous electrolyte contains a solvent and a lithium salt [Abstract; 0014-0015; 0062-0070; 0082-0085; 0121-124], wherein the lithium salt contained in the non-aqueous electrolyte has a concentration of 0.5 to 3 mol/liter (overlaps not less than 3 mol/L) [0124] 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified electrolyte disclosed in Kusumoto et al. to comprise lithium salt in a concentration of not less than 3 mol/L, as disclosed in Koh et al., in order to increase the electrical conductivity of the electrolyte and improve battery performance. [0124]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. JP2001/1243957 in view of Yamada et al. (US 6,566,015) as applied to claim 1 above, in further view of Sakai (US 2016/0301065)
With respect to claim 13, Kusumoto et al.  does not disclose wherein the cathode comprises a cathode active material having a crystal structure which belongs to a space group R-3m.
Sakai discloses a lithium secondary battery [0001], comprising:

a non-aqueous electrolyte  [0009] 
the non-aqueous electrolyte contains a solvent and a lithium salt [0131; 0138]; 
wherein the cathode comprises a cathode active material having a crystal structure which belongs to a space group R-3m. [0112].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified cathode disclosed in Kusumoto et al. to comprise a cathode active material having a crystal structure which belongs to a space group R-3m, as disclosed in Sakai, in order to allow for excellent cycle characteristics. [0112]

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723